 



Exhibit 10.35
EXECUTION COPY
SECOND MEZZANINE GUARANTY AGREEMENT
(NON-QUALIFIED MANDATORY PREPAYMENT)
     THIS SECOND MEZZANINE GUARANTY AGREEMENT (NON-QUALIFIED MANDATORY
PREPAYMENT) (this “Guaranty”) is executed as of November 6, 2007, by MORGANS
GROUP LLC, a Delaware limited liability company, having an address at 475 Tenth
Avenue, New York, New York 10018, Attention: Marc Gordon, Chief Investment
Officer (“Morgans Guarantor”), and by DLJ MB IV HRH, LLC, a Delaware limited
liability company, having an address c/o DLJ Merchant Banking Partners, 11
Madison Avenue, New York, New York 10010, Attention: Ryan Sprott (“DLJ
Guarantor”; and collectively with Morgans Guarantor, each, individually, a
“Guarantor”, and collectively, “Guarantors”), jointly and severally, for the
benefit of COLUMN FINANCIAL, INC., a Delaware corporation, having an address at
11 Madison Avenue, New York, New York 10010 (together with its successors and
assigns, “Lender”).
RECITALS:
     A. Pursuant to that certain Replacement Reduced Acquisition Loan Promissory
Note and Replacement Construction Loan Promissory Note, each dated of even date
herewith and executed by HRHH Hotel/Casino, LLC, HRHH Cafe, LLC, HRHH
Development, LLC, HRHH IP, LLC, and HRHH Gaming, LLC (collectively, the
“Mortgage Borrowers”), and payable to the order of Column Financial, Inc., in
its capacity as mortgage lender (together with its successors and assigns, the
“Mortgage Lender”), in the original principal amount of One Billion Thirty
Million and No/100 Dollars ($1,030,000,000) (as the same may be further amended,
restated, replaced, supplemented, or otherwise modified from time to time,
collectively, the “Mortgage Notes”), Mortgage Borrowers have become indebted,
and may from time to time be further indebted, to Mortgage Lender with respect
to a loan (the “Mortgage Loan”) made pursuant to that certain Amended and
Restated Loan Agreement, dated as of the date hereof, among Mortgage Borrowers
and Mortgage Lender (as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Mortgage Loan
Agreement”), which Mortgage Loan is secured by, among other things, (i) that
certain Construction Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Financing Statement (Fixture Filing), dated as of February 2, 2007
(as amended by that certain Modification of Construction Deed of Trust,
Assignment of Leases and Rents, Security Agreement and Financing Statement
(Fixture Filing) and Other Loan Documents dated as of the date hereof, and as
the same may be further amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Mortgage”), made by Mortgage Borrowers for the
benefit of Mortgage Lender, encumbering, among other properties, certain real
property and the improvements thereon located in the City of Las Vegas, County
of Clark, State of Nevada, as more particularly described in the Mortgage (the
“Property”); (ii) that certain Guaranty Agreement (Non-Qualified Mandatory
Prepayment) dated as of February 2, 2007 (as amended by that certain
Modification and Ratification of Guaranties dated as of the date hereof, and as
the same may be further amended, restated, replaced, supplemented, or otherwise
modified from time to time, the “Mortgage Non-Qualified Prepayment Guaranty”),
made by Guarantors in favor of Mortgage Lender); and (iii) further evidenced,
secured or governed by other instruments and documents executed in connection
with the Mortgage Loan (together with the Mortgage

 



--------------------------------------------------------------------------------



 



Notes, the Mortgage Loan Agreement, the Mortgage and the Mortgage Non-Qualified
Prepayment Guaranty, collectively, the “Mortgage Loan Documents”).
     B. Pursuant to that certain First Mezzanine Promissory Note, dated of even
date herewith, executed by HRHH Gaming Senior Mezz, LLC and HRHH JV Senior Mezz,
LLC (collectively, the “First Mezzanine Borrowers”), and payable to the order of
Column Financial, Inc, in its capacity as first mezzanine lender (together with
its successors and assigns, “First Mezzanine Lender”), in the original principal
amount of Two Hundred Million and No/100 Dollars ($200,000,000), as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time (the “First Mezzanine Note”), First Mezzanine Borrowers have become
indebted to First Mezzanine Lender with respect to a loan (the “First Mezzanine
Loan”) made pursuant to that certain First Mezzanine Loan Agreement, dated as of
the date hereof, among First Mezzanine Borrowers and First Mezzanine Lender (as
the same may be amended, restated, replaced, supplemented, or otherwise modified
from time to time, the “First Mezzanine Loan Agreement”), which First Mezzanine
Loan is secured by, among other things, (i) that certain First Mezzanine Pledge
and Security Agreement, dated as of the date hereof, made by First Mezzanine
Borrowers, as pledgors, in favor of First Mezzanine Lender, as pledgee (as the
same may be amended, restated, replaced, supplemented, or otherwise modified
from time to time, the “First Mezzanine Pledge Agreement”); (ii) that certain
First Mezzanine Guaranty Agreement (Non-Qualified Mandatory Prepayment), dated
as of the date hereof, made by Guarantors in favor of First Mezzanine Lender (as
the same may be amended, restated, replaced, supplemented, or otherwise modified
from time to time, the “First Mezzanine Non-Qualified Prepayment Guaranty”); and
(iii) further evidenced, secured or governed by other instruments and documents
executed in connection with the First Mezzanine Loan (together with the First
Mezzanine Note, the First Mezzanine Loan Agreement, the First Mezzanine Pledge
Agreement and the First Mezzanine Non-Qualifed Prepayment Guaranty,
collectively, the “First Mezzanine Loan Documents”).
     C. Pursuant to that certain Second Mezzanine Promissory Note, dated of even
date herewith, executed by HRHH Gaming Junior Mezz, LLC, a Delaware limited
liability company and HRHH JV Junior Mezz, LLC, a Delaware limited liability
company (collectively, the “Borrowers”), and payable to the order of Lender in
the original principal amount of One Hundred Million and No/100 Dollars
($100,000,000), as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time (the “Note”), Borrowers have become
indebted to Lender with respect to a loan (the “Loan”) made pursuant to that
certain Second Mezzanine Loan Agreement, dated as of the date hereof, among
Borrowers and Lender (as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Loan Agreement”),
which Loan is secured by, among other things, (i) that certain Second Mezzanine
Pledge and Security Agreement, dated as of the date hereof, made by Borrowers,
as pledgors, in favor of Lender, as pledgee (as the same may be amended,
restated, replaced, supplemented, or otherwise modified from time to time, the
“Pledge Agreement”); and (ii) further evidenced, secured or governed by other
instruments and documents executed in connection with the Loan (together with
the Note, the Loan Agreement, and the Pledge Agreement, collectively, the
“Second Mezzanine Loan Documents”).
     D. Pursuant to that certain Third Mezzanine Promissory Note, dated of even
date herewith, executed by HRHH Gaming Junior Mezz Two, LLC and HRHH JV Junior
Mezz Two,

2



--------------------------------------------------------------------------------



 



LLC (collectively, the “Third Mezzanine Borrowers”), and payable to the order of
Column Financial, Inc., in its capacity as third mezzanine lender (together with
its successors and assigns, the “Third Mezzanine Lender”), in the original
principal amount of Sixty Five Million and No/100 Dollars ($65,000,000), as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time (the “Third Mezzanine Note”), Third Mezzanine Borrowers have become
indebted to Third Mezzanine Lender with respect to a loan (the “Third Mezzanine
Loan”) made pursuant to that certain Third Mezzanine Loan Agreement, dated as of
the date hereof, among Third Mezzanine Borrowers and Third Mezzanine Lender (as
the same may be amended, restated, replaced, supplemented, or otherwise modified
from time to time, the “Third Mezzanine Loan Agreement”), which Third Mezzanine
Loan is secured by, among other things, (i) that certain Third Mezzanine Pledge
and Security Agreement, dated as of the date hereof, made by Third Mezzanine
Borrowers, as pledgors, in favor of Third Mezzanine Lender, as pledgee (as the
same may be amended, restated, replaced, supplemented, or otherwise modified
from time to time, the “Third Mezzanine Pledge Agreement”); (ii) that certain
Third Mezzanine Guaranty Agreement (Non-Qualified Mandatory Prepayment), dated
as of the date hereof, made by Guarantors in favor of Third Mezzanine Lender (as
the same may be amended, restated, replaced, supplemented, or otherwise modified
from time to time, the “Third Mezzanine Non-Qualified Prepayment Guaranty”, and
together with the Mortgage Non-Qualified Prepayment Guaranty and the First
Mezzanine Non-Qualified Prepayment Guaranty, collectively, the “Other
Guarantees”); and (iii) further evidenced, secured or governed by other
instruments and documents executed in connection with the Third Mezzanine Loan
(together with the Third Mezzanine Note, the Third Mezzanine Loan Agreement, the
Third Mezzanine Pledge Agreement and the Third Mezzanine Non-Qualified
Prepayment Guaranty, collectively, the “Third Mezzanine Loan Documents”).
     E. Lender is not willing to make the Loan, or otherwise extend credit, to
Borrowers unless each Guarantor unconditionally guarantees payment and
performance to Lender of the Guaranteed Obligation (as herein defined).
     F. Each Guarantor is the owner of a direct or indirect interest in each
Borrower, and each Guarantor will directly benefit from Lender’s making the Loan
to Borrowers.
     NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrowers,
and to extend such additional credit as Lender may from time to time extend
under the Loan Documents, and for $10.00 and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties do hereby agree as follows:
ARTICLE 1
NATURE AND SCOPE OF GUARANTY
     1.1 Guaranty of Obligation. Each Guarantor hereby jointly and severally,
irrevocably and unconditionally guarantees to Lender and its successors and
assigns the payment and performance of the Guaranteed Obligation as and when the
same shall be due and payable, whether by lapse of time, by acceleration of
maturity or otherwise. Each Guarantor hereby jointly and severally, irrevocably
and unconditionally covenants and agrees that it is liable for the Guaranteed
Obligation as a primary obligor.

3



--------------------------------------------------------------------------------



 



     1.2 Definitions. The following terms shall have the respective meanings set
forth below. All other capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Loan Agreement.
          “Guaranteed Obligation” means the obligation of Borrowers to pay, or
cause Mortgage Borrowers to pay, to Lender the Non-Qualified Mandatory
Prepayment; provided, however, that in no event shall the aggregate liability of
Guarantors under this Guaranty and the Other Guarantees exceed the Non-Qualified
Mandatory Prepayment, which shall be applied to the Mortgage Debt, the First
Mezzanine Debt, the Debt and the Third Mezzanine Debt in accordance with the
provisions of Section 2.4.3(b) of the Mortgage Loan Agreement and
Section 2.4.4(b) of the Loan Agreement.
          “Other Guarantees” has the meaning ascribed to such term in the
Recitals.
     1.3 Nature of Guaranty. This Guaranty is an irrevocable, absolute, joint
and several, continuing guaranty of payment and performance and not a guaranty
of collection. This Guaranty may not be revoked by any Guarantor and shall
continue to be effective with respect to any Guaranteed Obligation arising or
created after any attempted revocation by any Guarantor and after (if such
Guarantor is a natural person) such Guarantor’s death (in which event this
Guaranty shall be binding upon such Guarantor’s estate and such Guarantor’s
legal representatives and heirs). The fact that at any time or from time to time
the Guaranteed Obligation may be increased or reduced shall not release or
discharge the obligation of any Guarantor to Lender with respect to the
Guaranteed Obligation. This Guaranty may be enforced by Lender and any
subsequent holder of the Note and shall not be discharged by the assignment or
negotiation of all or part of the Note.
     1.4 Guaranteed Obligation Not Reduced by Offset. The Guaranteed Obligation
and the liabilities and obligations of Guarantors to Lender hereunder, shall not
be reduced, discharged or released because or by reason of any existing or
future offset, claim or defense of any Borrower (except for the defense of the
payment of the Guaranteed Obligation), or any other party, against Lender or
against payment of the Guaranteed Obligation, whether such offset, claim or
defense arises in connection with the Guaranteed Obligation (or the transactions
creating the Guaranteed Obligation) or otherwise.
     1.5 Payment By Guarantors. If all or any part of the Guaranteed Obligation
shall not be punctually paid when due, whether at demand, maturity, acceleration
or otherwise, Guarantors shall, immediately upon demand by Lender, and without
presentment, protest, notice of protest, notice of non-payment, notice of
intention to accelerate the maturity, notice of acceleration of the maturity, or
any other notice whatsoever (except as otherwise provided herein), pay (and each
agrees jointly and severally to pay) in lawful money of the United States of
America, the amount due on the Guaranteed Obligation to Lender at Lender’s
address as set forth herein. Such demand(s) may be made at any time coincident
with or after the time for payment of all or part of the Guaranteed Obligation,
and may be made from time to time with respect to the same or different items of
Guaranteed Obligation. Such demand shall be deemed made, given and received in
accordance with the notice provisions hereof.

4



--------------------------------------------------------------------------------



 



     1.6 No Duty To Pursue Others. To the extent permitted by applicable law, it
shall not be necessary for Lender (and each Guarantor hereby waives any rights
which such Guarantor may have to require Lender), in order to enforce the
obligations of any Guarantor hereunder, first to (a) institute suit or exhaust
its remedies against any Loan Party or others liable on the Loan or the
Guaranteed Obligation or any other person, (b) enforce Lender’s rights against
any collateral which shall ever have been given to secure the Loan, (c) enforce
Lender’s rights against any other guarantors of the Guaranteed Obligation,
(d) join any Borrower or any others liable on the Guaranteed Obligation in any
action seeking to enforce this Guaranty, (e) exhaust any remedies available to
Lender against any collateral which shall ever have been given to secure the
Loan, or (f) resort to any other means of obtaining payment of the Guaranteed
Obligation. Lender shall not be required to mitigate damages or take any other
action to reduce, collect or enforce the Guaranteed Obligation.
     1.7 Waivers. Each Guarantor agrees to the provisions of the Loan Documents,
and, to the extent permitted by applicable law, hereby waives notice of (a) any
loans or advances made by Lender to any Borrower, (b) acceptance of this
Guaranty, (c) any amendment or extension of the Note, the Loan Agreement or of
any other Loan Documents, (d) the execution and delivery by any Borrower and
Lender of any other loan or credit agreement or of any Borrower’s execution and
delivery of any promissory notes or other documents arising under the Loan
Documents or in connection with the Collateral, (e) the occurrence of any breach
by any Borrower or an Event of Default, (f) Lender’s transfer or disposition of
the Guaranteed Obligation, or any part thereof, (g) sale or foreclosure (or
posting or advertising for sale or foreclosure) of any collateral for the
Guaranteed Obligation, (h) protest, proof of non-payment or default by any Loan
Party, and (i) any other action at any time taken or omitted by Lender, and,
generally, all demands and notices of every kind in connection with this
Guaranty, the Loan Documents, any documents or agreements evidencing, securing
or relating to the Guaranteed Obligation and/or the obligations hereby
guaranteed.
     1.8 Payment of Expenses. In the event that any Guarantor should breach or
fail to timely perform any provisions of this Guaranty, Guarantors jointly and
severally agree to pay to Lender and shall promptly upon written demand by
Lender, pay Lender all reasonable costs and expenses (including court costs and
attorneys’ fees) incurred by Lender in the enforcement hereof or the
preservation of Lender’s rights hereunder. Notwithstanding the foregoing, in the
event that (A) Lender employs counsel to enforce the provisions of this Guaranty
and (B) Lender has sold or transferred any interests in the Note, then Guarantor
shall only be responsible for the attorney’s fees and expenses of the counsel of
only one Lender. The covenant contained in this Section 1.8 shall survive the
payment and performance of the Guaranteed Obligation.
     1.9 Effect of Bankruptcy. In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Obligation, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to any Guarantor by Lender shall be without
effect, and this Guaranty shall remain in full force and effect. It is the
intention of each Borrower and each Guarantor that none of Guarantors’
obligations hereunder shall be discharged except by Guarantors’ performance of
such obligations and then only to the extent of such performance.

5



--------------------------------------------------------------------------------



 



     1.10 Waiver of Subrogation, Reimbursement and Contribution. Notwithstanding
anything to the contrary contained in this Guaranty, as long as the Debt remains
outstanding and to the extent permitted by applicable law, each Guarantor hereby
unconditionally and irrevocably waives, releases and abrogates any and all
rights such Guarantor may now or hereafter have under any agreement, at law or
in equity (including, without limitation, any law subrogating such Guarantor to
the rights of Lender), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from any Loan Party or any
other party liable for payment of any or all of the Guaranteed Obligation for
any payment made by any Guarantor under or in connection with this Guaranty or
otherwise.
     1.11 Borrower. The term “Borrower” as used herein shall include any new or
successor corporation, association, partnership (general or limited), limited
liability company, joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of any Borrower or any interest in any Borrower.
ARTICLE 2
EVENTS AND CIRCUMSTANCES NOT REDUCING OR DISCHARGING
GUARANTORS’ OBLIGATIONS
     Each Guarantor hereby consents and agrees to each of the following, and
agrees that such Guarantor’s obligations under this Guaranty shall not be
released, diminished, impaired, reduced or adversely affected by any of the
following, and, to the extent permitted by applicable law, waives any common
law, equitable, statutory or other rights (including, without limitation, rights
to notice) which such Guarantor might otherwise have as a result of or in
connection with any of the following, even if any of the following is materially
prejudicial to any Guarantor:
     2.1 Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligation, the
Note, the Pledge Agreement, the Loan Agreement, the other Loan Documents, the
Mortgage Loan Documents, the First Mezzanine Loan Documents, or any other
document, instrument, contract or understanding between Borrowers (or any of
them) and Lender, or between Mortgage Borrowers (or any of them) and Mortgage
Lender, or between First Mezzanine Borrowers (or any of them) and First
Mezzanine Lender or any other parties, pertaining to the Guaranteed Obligation
or any failure of Lender, Mortgage Lender or First Mezzanine Lender to notify
any Guarantor of any such action.
     2.2 Adjustment. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by Lender to any Borrower, or by Mortgage Lender to
any Mortgage Borrower, or by First Mezzanine Lender to any First Mezzanine
Borrower, or any Guarantor or any other Person, as applicable.
     2.3 Condition of Borrowers or Guarantors. The insolvency, bankruptcy,
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of any Loan Party, any Guarantor or any other party at any time
liable for the payment of all or part of the Guaranteed Obligation; or any
dissolution of any Loan Party or any Guarantor, or any sale, lease or transfer
of any or all of the assets of any Loan Party or any Guarantor, or any changes
in

6



--------------------------------------------------------------------------------



 



the shareholders, partners or members of any Loan Party or any Guarantor; or any
reorganization of any Loan Party or any Guarantor.
     2.4 Invalidity of Guaranteed Obligation. The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligation, or any
document or agreement executed in connection with the Guaranteed Obligation, for
any reason whatsoever, including, without limitation, the fact that (a) the
Guaranteed Obligation, or any part thereof, exceeds the amount permitted by law,
(b) the act of creating the Guaranteed Obligation or any part thereof is ultra
vires, (c) the officers or representatives executing the Note, the Pledge
Agreement, the Loan Agreement, the other Loan Documents, the Mortgage Loan
Documents, the First Mezzanine Loan Documents or otherwise creating the
Guaranteed Obligation acted in excess of their authority, (d) the Guaranteed
Obligation violates applicable usury laws, (e) any Borrower has valid defenses
(other than the payment of the Guaranteed Obligation), claims or offsets
(whether at law, in equity or by agreement) which render the Guaranteed
Obligation wholly or partially uncollectible from any Borrower, (f) the
creation, performance or repayment of the Guaranteed Obligation (or the
execution, delivery and performance of any document or instrument representing
part of the Guaranteed Obligation or executed in connection with the Guaranteed
Obligation, or given to secure the repayment of the Guaranteed Obligation) is
illegal, uncollectible or unenforceable, or (g) the Note, the Pledge Agreement,
the Loan Agreement, any of the other Loan Documents, the Mortgage Loan Documents
or the First Mezzanine Loan Documents have been forged or otherwise are
irregular or not genuine or authentic, it being agreed that each Guarantor shall
remain jointly and severally liable hereon regardless of whether any Borrower,
any other Guarantor or any other Person be found not liable on the Guaranteed
Obligation or any part thereof for any reason.
     2.5 Release of Obligors. Any full or partial release of the liability of
any Loan Party on the Guaranteed Obligation, or any part thereof, or of any
co-guarantors, or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligation, or any part
thereof, it being recognized, acknowledged and agreed by each Guarantor that
such Guarantor may be required to pay the Guaranteed Obligation in full without
assistance or support of any other party, and such Guarantor has not been
induced to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that any other Person (including any other Guarantor)
will be liable to pay or perform the Guaranteed Obligation, or that Lender will
look to any other Person (including any other Guarantor) to pay or perform the
Guaranteed Obligation.
     2.6 Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, for all or any part of
the Guaranteed Obligation.
     2.7 Release of Collateral. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including, without limitation,
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security at any time existing in connection with, or assuring or
securing payment of, all or any part of the Guaranteed Obligation.

7



--------------------------------------------------------------------------------



 



     2.8 Care and Diligence. The failure of Lender or any other party to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Lender (a) to take or prosecute any
action for the collection of any of the Guaranteed Obligation or (b) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (c) to take or
prosecute any action in connection with any instrument or agreement evidencing
or securing all or any part of the Guaranteed Obligation.
     2.9 Unenforceability. The fact that any collateral, security, security
interest or lien contemplated or intended to be given, created or granted as
security for the repayment of the Guaranteed Obligation, or any part thereof,
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other security interest or lien, it being recognized and
agreed by each Guarantor that such Guarantor is not entering into this Guaranty
in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any of the collateral for the
Guaranteed Obligation.
     2.10 Offset. The Note, the Guaranteed Obligation and the liabilities and
obligations of Guarantors to Lender hereunder shall not be reduced, discharged
or released by reason of any existing or future right of offset, claim or
defense (except as may be expressly provided in the Loan Agreement and except
for the defense of payment of the Guaranteed Obligation) of any Borrower against
Lender or any other Person, or against payment of the Guaranteed Obligation, or
of any Mortgage Borrower against Mortgage Lender or any other Person, or of any
First Mezzanine Borrower against First Mezzanine Lender or any other Person,
whether such right of offset, claim or defense arises in connection with the
Guaranteed Obligation (or the transactions creating the Guaranteed Obligation)
or otherwise.
     2.11 Merger. The reorganization, merger or consolidation of any Borrower
into or with any Person.
     2.12 Preference. Any payment by any Borrower to Lender, or by any Mortgage
Borrower to Mortgage Lender, or by any First Mezzanine Borrower to First
Mezzanine Lender, as applicable, is held to constitute a preference under
bankruptcy laws, or for any reason Lender, Mortgage Lender or First Mezzanine
Lender is required to refund such payment or pay such amount to such Borrower,
Mortgage Borrower or First Mezzanine Borrower or to someone else, as applicable.
     2.13 Other Actions Taken or Omitted. Any other action taken or omitted to
be taken with respect to the Loan Documents, the Mortgage Loan Documents, the
First Mezzanine Loan Documents, the Guaranteed Obligation, or the security and
collateral therefor, whether or not such action or omission prejudices any
Guarantor or increases the likelihood that any Guarantor will be required to pay
the Guaranteed Obligation pursuant to the terms hereof, it being the unambiguous
and unequivocal intention of each Guarantor that such Guarantor shall be
obligated to pay the Guaranteed Obligation when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, which obligation shall be deemed satisfied only upon the full
and final payment and satisfaction of the Guaranteed Obligation.

8



--------------------------------------------------------------------------------



 



ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     To induce Lender to enter into the Loan Documents and extend credit to
Borrowers, each Guarantor represents and warrants to Lender as follows:
     3.1 Benefit. Such Guarantor is an Affiliate of each Borrower, is the owner
of a direct or indirect interest in each Borrower, and has received, or will
receive, direct or indirect benefit from the making of this Guaranty with
respect to the Guaranteed Obligation.
     3.2 Familiarity and Reliance. Such Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Borrowers and is familiar with the value of any and all collateral intended
to be created as security for the payment of the Note or Guaranteed Obligation;
however, such Guarantor is not relying on such financial condition or the
collateral as an inducement to enter into this Guaranty.
     3.3 No Representation By Lender. Neither Lender nor any other party has
made any representation, warranty or statement to such Guarantor in order to
induce such Guarantor to execute this Guaranty.
     3.4 Financial Representations, Warranties and Covenants. Each Guarantor
hereby makes the representations, warranties and covenants set forth on
Exhibit A attached hereto and made a part hereof, which representations,
warranties and covenants are intended to and shall form a part of this Guaranty
for all purposes.
     3.5 Legality. The execution, delivery and performance by such Guarantor of
this Guaranty and the consummation of the transactions contemplated hereunder do
not, and will not, contravene or conflict with any law, statute or regulation
whatsoever to which such Guarantor is subject or constitute a material default
(or an event which with notice or lapse of time or both would constitute a
default) under, or result in the material breach of, any indenture, mortgage,
deed of trust, charge, lien, or any contract, agreement or other instrument to
which such Guarantor is a party or which may be applicable to such Guarantor.
This Guaranty is a legal and binding obligation of such Guarantor and is
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to the enforcement of
creditors’ rights.
     3.6 Survival. All representations and warranties made by each Guarantor
herein shall survive the execution hereof.
ARTICLE 4
SUBORDINATION OF CERTAIN INDEBTEDNESS
     4.1 Subordination of All Guarantor Claims. As used herein, the term
“Guarantor Claims” shall mean all debts and liabilities of any Loan Party to any
Guarantor, whether such debts and liabilities now exist or are hereafter
incurred or arise, or whether the obligations of such Loan Party thereon be
direct, contingent, primary, secondary, several, joint and several, or

9



--------------------------------------------------------------------------------



 



otherwise, and irrespective of whether such debts or liabilities be evidenced by
note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or liabilities may, at their inception, have
been, or may hereafter be created, or the manner in which they have been or may
hereafter be acquired by any Guarantor. The Guarantor Claims shall include
without limitation all rights and claims of any Guarantor against any Loan Party
(arising as a result of subrogation or otherwise) as a result of any Guarantor’s
payment of all or a portion of the Guaranteed Obligation. Upon the occurrence
and during the continuance of an Event of Default, no Guarantor shall receive or
collect, directly or indirectly, from any Loan Party or any other party any
amount upon any Guarantor Claim.
     4.2 Claims in Bankruptcy. In the event of any receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving any Guarantor as debtor, Lender shall have the right to prove its
claim in any such proceeding so as to establish its rights hereunder and receive
directly from the receiver, trustee or other court custodian dividends and
payments which would otherwise be payable upon Guarantor Claims. Each Guarantor
hereby assigns such dividends and payments to Lender. Should Lender receive, for
application against the Guaranteed Obligation, any such dividend or payment
which is otherwise payable to any Guarantor, and which, as between any Borrower
and any Guarantor, shall constitute a credit against the Guarantor Claims, then
upon payment to Lender in full of the Guaranteed Obligation, such Guarantor
shall become subrogated to the rights of Lender to the extent that such payments
to Lender on the Guarantor Claims have contributed toward the liquidation of the
Guaranteed Obligation, and such subrogation shall be with respect to that
proportion of the Guaranteed Obligation which would have been unpaid if Lender
had not received dividends or payments upon the Guarantor Claims.
     4.3 Payments Held in Trust. Notwithstanding anything to the contrary in
this Guaranty, in the event that any Guarantor shall receive any funds,
payments, claims or distributions which are prohibited by this Guaranty, such
Guarantor agrees to hold in trust for Lender an amount equal to the amount of
all funds, payments, claims or distributions so received, and agrees that it
shall have absolutely no dominion over the amount of such funds, payments,
claims or distributions so received except to pay such funds, payments, claims
and/or distributions promptly to Lender, and such Guarantor covenants promptly
to pay the same to Lender.
     4.4 Liens Subordinate. Each Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon any Loan Party’s
assets securing payment of any Guarantor Claim shall be and remain inferior and
subordinate to any liens, security interests, judgment liens, charges or other
encumbrances upon such Borrower’s assets securing payment of the Guaranteed
Obligation, regardless of whether such encumbrances in favor of such Guarantor
or Lender presently exist or are hereafter created or attach. Without the prior
written consent of Lender as long as the Debt is outstanding, no Guarantor shall
(a) exercise or enforce any creditor’s right it may have against any Borrower,
or (b) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including, without limitation, the
commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgages, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on assets of any Loan Party held by any Guarantor.

10



--------------------------------------------------------------------------------



 



ARTICLE 5
MISCELLANEOUS
     5.1 Waiver. No failure to exercise, and no delay in exercising, on the part
of Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of Lender hereunder shall
be in addition to all other rights provided by law. No modification or waiver of
any provision of this Guaranty, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand. Pursuant to Nevada Revised
Statutes (“NRS”) Section 40.495(2), each Guarantor hereby waives the provisions
of NRS Section 40.430.
     5.2 Notices. Except as otherwise required by applicable law, all notices,
consents, approvals and requests required or permitted hereunder or under any
other Loan Document (each, a “Notice”) shall be given in writing and shall be
effective for all purposes if (a) hand delivered, (b) sent by reputable
overnight courier, (c) sent by (i) certified or registered United States mail,
postage prepaid, return receipt requested or (ii) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, or (d) sent by telecopier (with answer back acknowledged and
followed by a hard copy via one of the other methods described above), addressed
as follows (or to such other address and Person as shall be designated from time
to time by any party hereto, as the case may be, in a Notice to the other
parties hereto in the manner provided for in this Section 5.2):

     
Guarantor:
  DLJ MB IV HRH, LLC
 
  c/o DLJ Merchant Banking Partners
 
  11 Madison Avenue
 
  New York, New York 10010 
 
  Attention: Ryan Sprott
 
  Facsimile No.: (212) 743-1667
 
   
with a copy to:
  Latham & Watkins LLP
 
  885 Third Avenue
 
  Suite 1000
 
  New York, New York 10022
 
  Attention: Michelle Kelban, Esq.
 
  Facsimile No.: (212) 751-4864
 
   
with a copy to:
  Latham & Watkins LLP
 
  633 West Fifth Street
 
  Suite 4000
 
  Los Angeles, California 90071
 
  Attention: Paul Fuhrman, Esq.
 
  Facsimile No.: (213) 891-8763

11



--------------------------------------------------------------------------------



 



     
Guarantor:
  Morgans Group LLC
 
  475 Tenth Avenue
 
  New York, New York 10018
 
  Attention:  Marc Gordon, Chief Investment Officer
 
  Facsimile No.: (212) 277-4270
 
   
with a copy to:
  Wachtell, Lipton, Rosen & Katz
 
  51 West 52nd Street
 
  29th Floor
 
  New York, New York 10019
 
  Attention: Stephen Gellman, Esq.
 
  Facsimile No.: (212) 403-2000
 
   
Lender:
  Column Financial, Inc.
 
  11 Madison Avenue
 
  New York, New York 10010
 
  Attention: Edmund Taylor
 
  Facsimile No.: (212) 352-8106
 
   
with a copy to:
  Column Financial, Inc.
 
  One Madison Avenue
 
  New York, New York 10019
 
  Legal and Compliance Department
 
  Attention: Casey McCutcheon, Esq.
 
  Facsimile No.: (917) 326-8433
 
   
with a copy to:
  Thelen Reid Brown Raysman & Steiner, LLP
 
  875 Third Avenue
 
  New York, New York 10022
 
  Attention: Jeffrey B. Steiner, Esq.
 
  Facsimile No.: (212) 603-2001
 
  Hard Rock / Rand Peppas

A Notice shall be deemed to have been given: in the case of hand delivery or
delivery by a reputable overnight courier, at the time of delivery; in the case
of registered or certified mail, when delivered or the first attempted delivery
on a Business Day; in the case of expedited prepaid delivery and telecopy, upon
the first attempted delivery on a Business Day; or in the case of telecopy, upon
sender’s receipt of a machine-generated confirmation of successful transmission
on a Business Day after advice by telephone to recipient that a telecopy Notice
is forthcoming; provided, that within three (3) Business Days thereafter, a hard
copy of such Notice shall have been delivered pursuant to the provisions of
clause (a), (b) or (c) of this Section 5.2. Any failure to deliver a Notice by
reason of a change of address not given in accordance with this Section 5.2, or
any refusal to accept a Notice, shall be deemed to have been given when delivery
was attempted. Any Notice required or permitted to be given by any party
hereunder or under any other Loan Document may be given by its respective
counsel. Additionally, any Notice required or permitted to be given by Lender
hereunder or under any other Loan Document may also be given by the Servicer.

12



--------------------------------------------------------------------------------



 



     5.3 Governing Law. This Guaranty shall be governed in accordance with the
terms and provisions of Section 10.3 of the Loan Agreement.
     5.4 Invalid Provisions. If any provision of this Guaranty is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Guaranty, such provision shall be fully severable and this
Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.
     5.5 Amendments. This Guaranty may be amended only by an instrument in
writing executed by the party or an authorized representative of the party
against whom such amendment is sought to be enforced.
     5.6 Parties Bound; Assignment. This Guaranty shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns and legal representatives; provided, however, that no Guarantor may,
without the prior written consent of Lender, assign any of its rights, powers,
duties or obligations hereunder except as may otherwise be permitted under the
Loan Agreement.
     5.7 Fully Recourse. (a) The Guaranteed Obligation is a joint and several
recourse obligation of Guarantors and is not restricted by any limitation on
personal liability.
     (b) Notwithstanding anything to the contrary in this Guaranty, in the Loan
Agreement or in any other Loan Document, no present or future Constituent Member
other than (i) a Guarantor, and (ii) with respect to the DLJ Guarantor, DLJ
Merchant Banking Partners IV, L.P., MBP IV Plan Investors, L.P., DLJMB HRH
Co-Investments, L.P., DLJ Offshore Partners IV, L.P., and DLJ Merchant Banking
Partners IV (Pacific), L.P. (such limited partnerships, collectively, the “DLJMB
Parties”) as provided in the DLJMB Commitment Letter, nor any present or future
shareholder, officer, director, employee, trustee, beneficiary, advisor, member,
partner, principal, participant or agent of or in any Guarantor or of or in any
Person that is or becomes a Constituent Member, other than Guarantors and such
DLJMB Parties, shall have any personal liability, directly or indirectly, under
or in connection with this Guaranty, or any amendment or amendments hereto made
at any time or times, heretofore or hereafter, and Lender on behalf of itself
and its successors and assigns, hereby waives any and all such personal
liability.
     5.8 Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Guaranty.
     5.9 Recitals. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.
     5.10 Counterparts. To facilitate execution, this Guaranty may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or

13



--------------------------------------------------------------------------------



 



on behalf of, each party, or that the signature of all Persons required to bind
any party, appear on each counterpart. All counterparts shall collectively
constitute a single instrument. It shall not be necessary in making proof of
this Guaranty to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties
hereto. Any signature page to any counterpart may be detached from such
counterpart without impairing the legal effect of the signatures thereon and
thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.
     5.11 Rights and Remedies. If any Guarantor becomes liable for any
indebtedness owing by any Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against any such Guarantor. To
the extent permitted by applicable law, the exercise by Lender of any right or
remedy hereunder or under any other instrument, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.
     5.12 Entirety. THIS GUARANTY EMBODIES THE FINAL AND ENTIRE AGREEMENT OF
GUARANTORS AND LENDER WITH RESPECT TO GUARANTORS’ GUARANTY OF THE GUARANTEED
OBLIGATION AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTORS AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THIS GUARANTY, AND NO COURSE OF
DEALING BETWEEN ANY GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY. THERE
ARE NO ORAL AGREEMENTS BETWEEN ANY GUARANTOR AND LENDER.
     5.13 Waiver of Right To Trial By Jury. EACH GUARANTOR HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
GUARANTY, THE NOTE, THE LOAN AGREEMENT, THE PLEDGE AGREEMENT, OR THE OTHER LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH GUARANTOR, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS SECTION 5.13 IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH GUARANTOR.

14



--------------------------------------------------------------------------------



 



     5.14 Cooperation. Each Guarantor acknowledges that Lender and its
successors and assigns may (a) sell this Guaranty, the Note and other Loan
Documents to one or more investors as a whole loan, (b) participate the Loan
secured by this Guaranty to one or more investors, (c) deposit this Guaranty,
the Note and other Loan Documents with a trust, which trust may sell
certificates to investors evidencing an ownership interest in the trust assets,
or (d) otherwise sell the Loan or one or more interests therein to investors
(the transactions referred to in clauses (a) through (d) are hereinafter each
referred to as “Secondary Market Transactions”). Each Guarantor shall reasonably
cooperate with Lender at Lender’s cost and expense in effecting any such
Secondary Market Transaction and shall reasonably cooperate to implement all
requirements imposed by any Rating Agency involved in any Secondary Market
Transaction. Each Guarantor shall provide such information and documents
relating to such Guarantor, Borrowers, First Mezzanine Borrowers, Mortgage
Borrowers, the Properties and any tenants of the Improvements as Lender may
reasonably request in connection with such Secondary Market Transaction. In
addition, each Guarantor shall make available to Lender all information
concerning its business and operations that Lender may reasonably request in
connection with such Secondary Market Transaction. Lender shall be permitted to
share all such information with the investment banking firms, Rating Agencies,
accounting firms, law firms and other third party advisory firms involved with
the Loan and the Loan Documents or the applicable Secondary Market Transaction
provided such parties are held to customary confidentiality standards. It is
understood that the information provided by any Guarantor to Lender may
ultimately be incorporated into the offering documents for the Secondary Market
Transaction and that various investors may also see some or all of the
information. Lender and all of the aforesaid third party advisors and
professional firms shall be entitled to rely on the information supplied by, or
on behalf of, any Guarantor in the form as provided by such Guarantor. Lender
may publicize the existence of the Loan in connection with its marketing for a
Secondary Market Transaction, or otherwise as part of its business development.
Notwithstanding anything to the contrary contained in this Guaranty, in the
event of a Secondary Market Transaction, Guarantors shall be entitled to deal
with and rely upon only one Servicer (having at least ten (10) years experience
servicing loans) for all owners of interest in the Loan in connection with all
matters relating to the Loan and shall not incur any costs greater than those
that would be incurred if the lead lender were the only Lender (including
enforcement costs). Any such transaction shall be at Lender’s sole cost and
expense, including, without limitation, the cost of any reports, certifications
or opinions required of Guarantors in connection with any such transaction. No
such transaction shall result in a material increase in the obligations or
potential liability of Guarantors under this Guaranty and the Loan Documents by
reason of any requested covenant, representation, warranty, indemnity or
certification or otherwise. Without limitation on the foregoing, in no event
shall Guarantors have liability (by way of certification, indemnity or
otherwise) for information or statements contained in third party reports used
in connection with the secondary marketing transaction.
     5.15 Termination. Subject to Section 5.16 hereof, this Guaranty shall
terminate upon the payment of the Debt in full.  Alternatively, subject to
Section 5.16 hereof, this Guaranty shall terminate upon the earliest to occur
of (i) Borrowers’ satisfaction of the Qualification Conditions on or before the
Construction Qualification Date, (ii) Borrowers’ payment of the Non-Qualified
Mandatory Prepayment, or (iii) Borrowers’ delivery of a Non-Qualified Prepayment
Letter of Credit (or a combination of the foregoing clauses (ii) and (iii)).
Upon any such termination of this Guaranty, Lender shall, at Borrowers’
reasonable expense (including Lender’s reasonable

15



--------------------------------------------------------------------------------



 



attorneys’ fees), promptly execute and deliver such documents as may be
reasonably requested by Borrowers or Guarantors to evidence release of this
Guaranty.
     5.16 Reinstatement in Certain Circumstances. If at any time any payment of
the principal of or interest under the Note or any other amount payable by any
Borrower under the Loan Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise, Guarantors’ obligations hereunder with respect to such payment shall
be reinstated as though such payment has been due but not made at such time.
     5.17 Usage of Terms. As used in this Guaranty, the phrase “any Borrower”
shall mean “any one or more Borrowers, including all of the Borrowers” and the
phrase “any Guarantor” shall mean “any one or more Guarantors, including all of
the Guarantors”.
[NO FURTHER TEXT ON THIS PAGE]

16



--------------------------------------------------------------------------------



 



     EXECUTED as of the day and year first above written.

                      GUARANTORS:    
 
                    MORGANS GROUP LLC,
a Delaware limited liability company    
 
                    By:   Morgans Hotel Group Co.,
a Delaware corporation
as Managing Member    
 
               
 
      By:   /s/ RICHARD SZYMANSKI    
 
               
 
          Name: Richard Szymanski    
 
          Title: Chief Financial Officer and Secretary    
 
                    DLJ MB IV HRH, LLC         a Delaware limited liability
company    
 
                    By:   /s/ KENNETH J. LOHSEN                           Name:
Kenneth J. Lohsen             Title: Authorized Signatory    

Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Exhibit A
FINANCIAL REPRESENTATIONS, WARRANTIES AND COVENANTS
     1. Guarantor’s Financial Condition. (a) As of the date hereof after giving
effect to this Guaranty and, in the case of the DLJ Guarantor, the equity and
other commitments of the DLJMB Parties insofar as they relate to the DLJ
Guarantor, and throughout the term of the Loan, such Guarantor is and will be
solvent and has and will have (i) assets which, fairly valued, exceed its
obligations, liabilities (including contingent liabilities as determined in
accordance with GAAP) and debts, and (ii) property and assets sufficient to
satisfy and repay its obligations and liabilities.
     (b) At all times throughout the term of this Guaranty, the Guarantors shall
maintain (i) Guarantors Net Worth in excess of $400,000,000.00 in the aggregate,
and (ii) a minimum amount of Guarantors Effective Liquidity in excess of
$200,000,000.00 in the aggregate. Within one-hundred twenty (120) days following
the end of each calendar year, and, upon Lender’s written request, within sixty
(60) days following the end of any calendar quarter, each Guarantor shall
deliver or cause to be delivered to Lender a complete copy of such Guarantor’s
and, in the case of the DLJ Guarantor, the DLJMB Parties’ annual, and, if
requested, quarterly financial statements audited by a “Big Four” accounting
firm, BDO Seidman LLP, or other independent certified public accountant
reasonably acceptable to Lender prepared in accordance with GAAP, including in
each case statements of profit and loss and a balance sheet for such Guarantor
and the DLJMB Parties, as the case may be, together with a certificate of each
Guarantor (which certificate in the case of the Morgans Guarantor shall pertain
only to the Morgans Guarantor, and in the case of the DLJ Guarantor shall
pertain only to the DLJ Guarantor and the DLJMB Parties) (i) setting forth in
reasonable detail such Guarantor’s and each DLJMB Parties’ Net Worth as of the
end of the prior calendar year or quarter, as the case may be, based thereon,
and then Effective Liquidity, and (ii) certifying that such financial statements
are true, correct, accurate and complete in all material respects and fairly
present the financial condition and results of the operations of such Guarantor,
and, in the case of the DLJ Guarantor, the DLJMB Parties, provided, however,
that in the event the DLJ Guarantor, any DLJMB Party or the Morgans Guarantor is
not otherwise required to, and does not, cause to be prepared such audited
financial statements in the ordinary course of its business, it may deliver the
unaudited statements which are delivered to its investors or otherwise prepared
in the ordinary course of its business, accompanied by such certification.
     (c) Such Guarantors shall not, and the DLJ Guarantor shall not cause or
permit and further represents and covenants that the DLJMB Parties shall not, at
any time while a default in the payment of the Guaranteed Obligations has
occurred and is continuing beyond any applicable grace period or following any
notice thereof, (i) enter into or effectuate any transaction with any Affiliate
of such Guarantors or any of the DLJMB Parties, as the case may be, which would
reduce such Guarantors’ or DLJMB Party’s then Net Worth or Effective Liquidity,
or (ii) sell, pledge, mortgage or otherwise Transfer to any other Person
(including any of its Affiliates) any assets or any interest therein, other than
(in the case of either clauses (i) or (ii) of this Section 1(c)) (x) if in the
ordinary course of business, consistent with past practice and for reasonably
equivalent value, or (y) for reasonably equivalent value.
Guaranty Agreement

 



--------------------------------------------------------------------------------



 



     (d) As used in this Section 1 and Section 4 below, the following terms
shall have the following meanings:
          “Distributable Cash” means, with respect to any Person, and subject to
the following proviso, the amount of all capital surplus, retained earnings or
net profits of such Person held in the form of cash or cash equivalents
(including cash reserves established from undistributed net profits from any
prior fiscal period), then freely and lawfully distributable to the holders of
all equity interests of such Person as dividends or distributions or in
redemption of such equity interests in accordance with all laws and operative
agreements, documents or instruments governing the formation and capitalization
of such Person, the receipt of which by the holders of such equity interests, if
so paid, will not give rise to any liability of the recipient to return or to
repay such amounts to such Person, and the payment or distribution of which by
such Person to such equity holders (i) will not violate any term or condition of
any agreement or instrument to which such Person is subject or by which its
properties or assets is bound, and (ii) has been consented to or approved by all
other Persons not controlled by the Morgans Guarantor whose consent to or
approval of such payment or distribution is required under any of such
operative, governing or other agreements, documents or instruments; provided
that Lender is given, from time to time, such information as it may reasonably
request (including income statements and balance sheets of any such Person that
satisfy the requirements for financial statements set forth in Section 1(c)
above, together with a certificate of the chief financial officer of the Morgans
Guarantor confirming that, to the best of his or her knowledge, the foregoing
calculations and financial statements are accurate in all material respects)
confirming the foregoing.
          “Effective Liquidity” means, with respect to any Person, as of a given
date, the sum of (i) all unrestricted cash and cash equivalents held by such
Person and, in the case of the Morgans Guarantor, the Distributable Cash of its
direct or indirect wholly-owned subsidiaries, the membership or other equity
interests which are not pledged to or otherwise encumbered by any lien, charge
or other encumbrance in favor of any Person other than the Morgans Guarantor or
Lender; (ii) the aggregate amount of available borrowing of such Person under
credit facilities and other lines of credit; and (iii) except as provided in the
following sentence, the aggregate maximum amount, if any, of all committed and
undrawn or uncalled capital available to such Person (as to any Person its
“Available Capital”) under the terms of any partnership, limited liability,
statutory business trust, or similar agreement of such Person from any
Constituent Member (other than (x) any Constituent Member of another Constituent
Member that is publicly traded, and (y) in the case of the DLJ Guarantor, any
limited partner of DLJMB HRH Co-Investments, L.P., a DLJMB Party
(“Co-Investments LP”)), less, (iv) the aggregate amount of any accrued but
unpaid liabilities or obligations of such Person under the facilities or
agreements described in the preceding clauses (ii) and (iii), other than (for
purposes of this clause (iv)) the principal amount of Indebtedness under any
such facilities. In addition, and notwithstanding anything herein to the
contrary, the Available Capital of Co-Investments LP for purposes of determining
its Effective Liquidity shall equal, as of a given date, either
(A) Co-Investments LP’s Available Capital, or (B), if
Guaranty Agreement

 



--------------------------------------------------------------------------------



 



greater, and subject to the following proviso, an aggregate amount not exceeding
one hundred fifty (150%) percent of the aggregate Available Capital of the other
DLJMB Parties, provided that Lender is given, from time to time, such
information as it may reasonably request (including an opinion of counsel to
Co-Investments LP in respect of the following clause (y)) to confirm that the
limited partners of Co-Investments LP (x) are financially capable of funding
such amount, and (y) are and remain obligated to make capital contributions to
Co-Investments LP in such aggregate amounts in order to cause the DLJ Guarantor
or the DLJMB Parties to pay and perform the Guaranteed Obligations.
          “Guarantors Effective Liquidity” means, with respect to the
Guarantors, as of a given date, the sum of the Effective Liquidity of (i) the
DLJ Guarantor and, without duplication, each of the DLJMB Parties, and (ii) the
Morgans Guarantor.
          “Guarantors Net Worth” means, with respect to the Guarantors, as of a
given date, the sum of (i) the Net Assets of the Morgans Guarantor, and (ii) the
Net Worth of (x) the DLJ Guarantor and (y), without duplication, each of the
DLJMB Parties, including for purposes of this computation, and subject to the
following proviso, the Net Worth of any limited partner of Co-Investments LP
that shall have entered into an equity commitment letter satisfactory to Lender,
for the express benefit of Lender, pursuant to which such limited partner of
Co-Investments LP agrees to, and recognizes the rights of Lender in place and
instead of the general partner or manager of Co-Investments LP to require such
limited partner of Co-Investments LP to, make contributions to Co-Investments LP
directly to Lender, in an aggregate amount not exceeding one hundred fifty
(150%) percent of the aggregate Net Worth of the DLJMB Parties other than
Co-Investments LP, provided that Lender is given, from time to time, such
information as it may reasonably request (including an opinion of counsel to
Co-Investments LP in respect of the following clause (B)) to confirm (A) the Net
Worth of the limited partners of Co-Investments LP, and (B) that they are and
remain obligated to make capital contributions to Co-Investments LP in such
aggregate amounts in order to cause the DLJ Guarantor or the DLJMB Parties to
pay and perform the Guaranteed Obligations.
          “Net Assets” means, with respect to the Morgans Guarantor only, as of
a given date, an amount equal to the aggregate fair market value of the Morgans
Guarantor’s assets and properties (i) as reasonably determined by Lender in good
faith applying such customary and reasonable market factors as Lender shall then
apply to similar assets and properties, or (ii) at the election of the Morgans
Guarantor, as determined by appraisals prepared by an independent MAI real
estate “state certified general appraiser” (as defined under regulations or
guidelines issued pursuant the Financial Institutions Reform Recovery
Enforcement Act of 1989, 12 U.S.C. 1811 et. Seq., as amended) selected by the
Morgans Guarantor and approved by Lender (which approval shall not be
unreasonably withheld, delayed, or conditioned) at the Morgans Guarantor’s sole
cost and expense and not more than ninety (90) days prior to such date, minus
the amount of all Indebtedness of the Morgans Guarantor and its consolidated
subsidiaries as of such date, but in no event shall such amount be less than
zero.
Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          “Net Worth” shall mean, with respect to any Person as of a given date,
(i) such Person’s total assets as of such date, less (ii) such Person’s total
liabilities as of such date, in each case, as they would be reflected in a
balance sheet prepared in accordance with GAAP.
     2. Financial and Other Information; Dividends and Distributions. Each
Guarantor with respect to (i) itself, severally and not jointly, and (ii) in the
case of the DLJ Guarantor, the DLJMB Parties, represents, warrants and covenants
to Lender during the term of the Loan that:
     (a) all financial data and other financial information that, as of any
applicable date, has been delivered to Lender with respect to such Guarantor,
and in the case of the DLJ Guarantor, the DLJMB Parties (i) is true, complete
and correct in all material respects as of the dates of such reports,
(ii) accurately represent, in all material respects, the financial condition of
such Guarantor and the DLJMB Parties as of the date of such reports, and
(iii) has been prepared in accordance with GAAP throughout the periods covered,
except as disclosed therein; and
     (b) except for the payment of employee salaries and benefits and other
administrative expenses and dividends or other distributions in the ordinary
course of business consistent with past practice, or with Lender’s prior written
consent exercised in its sole discretion, it shall not sell, pledge, mortgage or
otherwise transfer any of its material assets, or any interest therein, on terms
materially less favorable than would be obtained in an arms-length transaction
for fair consideration, or, with respect to any such transactions between or
among the DLJMB Parties and any of their respective affiliates, on terms
materially less favorable to such DLJMB Parties than would be obtained in
comparable transactions with Persons who are not affiliates.
     3. Confidentiality; Cooperation. Lender agrees to treat all financial
statements and other financial information of any Guarantor and the DLJMB
Parties that are not publicly available, confidentially, provided that, each
Guarantor recognizes that Lender shall, and hereby authorizes Lender to, include
such financial information or extracts therefrom in any Disclosure Documents or
similar disclosure with respect to any syndication of the Loan, so long as in
each case the affected Guarantor shall have the right, prior to their
dissemination, to review and approve any such Disclosure Documents or similar
documents (such approval not to be unreasonably withheld, delayed or
conditioned) and the recipients of any such Disclosure Documents are subject to
customary obligations to preserve the confidentiality of such information, to
the extent applicable to such syndication. In connection therewith and with
respect to all such financial information, each Guarantor shall cooperate with
and indemnify and hold harmless Lender to the same extent provided in
Section 9.3 of the Loan Agreement as if it were a party thereto and each
reference to “Borrowers” therein were instead a reference to such Guarantor.
     4. Substitute Guarantors. If at any time, subject to all of the terms and
conditions of the Loan Agreement and all of the other Loan Documents,  a
Guarantor shall seek to be released from its obligations under this Guaranty and
substitute any replacement guarantor for the Guaranteed Obligations following
any Transfer of an interest (direct or indirect) in HR Holdings, any Guarantor
Transfer or otherwise (any such replacement guarantor permitted under the Loan
Documents or otherwise consented to by Lender, being referred to herein as a
“Substitute Guarantor”), then, so long as (a) the aggregate Net Worth
(determined, in the case of
Guaranty Agreement

 



--------------------------------------------------------------------------------



 



Guarantors, as provided in the definition of “Guarantors Net Worth” above) of
all Persons providing this Guaranty, including any Substitute Guarantor, shall
equal $400,000,000.00 or more, and the aggregate Effective Liquidity
(determined, in the case of Guarantors, as provided in the definitions of
“Effective Liquidity” and “Guarantors Effective Liquidity” above) of all such
Persons shall equal $200,000,000.00 or more, and (b) at least one of the Persons
providing this Guaranty is a Qualified Real Estate Guarantor, (i) the
requirements of the first sentence of Section 1(b) above shall be modified such
that, as to each Person providing this Guaranty pursuant to the Loan Agreement,
including any Substitute Guarantor, at all times that such Guaranty shall be
required to be outstanding in accordance with the Loan Agreement, (x) such
Person’s Net Worth (or in the event that the Morgans Guarantor shall remain a
guarantor hereunder at such time, as to the Morgans Guarantor only, its Net
Assets, and in the event that the DLJ Guarantor shall remain a guarantor
hereunder at such time, the Net Worth of the DLJ Guarantor and the DLJMB Parties
calculated in accordance with clause (ii) of the definition of “Guarantors Net
Worth” above) shall equal $200,000,000.00 or more (or in the event that the
Morgans Guarantor or any transferee, including an Affiliate of such transferee
of the Morgan Guarantor’s interests in HR Holdings (collectively, a “Morgans
Transferee”) shall remain or become a guarantor of the Loan at such time, as to
the Morgans Guarantor and any Morgans Transferee only, the product of
$400,000,000.00 and such Person’s then percentage interest (directly or
indirectly) in all profits and losses of HR Holdings), and (y) such Person’s
Effective Liquidity shall equal $100,000,000.00 or more (or in the event that
the Morgans Guarantor or any Morgans Transferee shall remain or become a
guarantor of the Loan at such time, as to the Morgans Guarantor and any Morgan
Transferee only, the product of $200,000,000.00 and such Person’s then
percentage interest (directly or indirectly) in all profits and losses of HR
Holdings), and (ii) the provisions of this Exhibit A with respect to financial
reporting, financial condition, transactions, dividends and distributions,
confidentiality and cooperation shall apply to all such Persons.
     5. Conflicts. Nothing in this Exhibit A shall be read in any manner or
construed or deemed to alter, modify, amend or waive any term or condition of
any Loan Document, except to the extent this Exhibit A is expressly incorporated
by reference therein, including by Section 3.4 of this Guaranty. In the event of
any conflicts between the terms and conditions hereof and the terms and
conditions of any other Loan Document, the terms and conditions of the other
Loan Documents shall control and be binding in all respects.
Guaranty Agreement

 